Appellant was convicted of libel. This is a companion case to Jones v. State (just decided), ante, p. 364. The questions on the indictment are the same in this case as in that, and upon that authority the indictment is held sufficient.
The only other question that requires consideration is whether or not appellant is guilty of the publication. In regard to defendant's connection with the publication of said article, it is shown that he was the business manager of said paper, and admitted writing the article in question; and it is a disputed fact whether he was in the city of Galveston at the time of its publication — he claiming, and adducing evidence to show, that he was in the city of Dallas at that time. The defendant testified that he did not write the article, and did not cause it to be published, and that his only connection with the paper, as its business manager, consisted in the fact that he solicited advertisements and other financial business going to build up said paper, and for which he received a percentage.
It is not necessary, in the view we take of the case, to discuss the question of his responsibility on account of the fact that he was financial manager of the paper, because the evidence for the State shows that he admitted writing the article. While he denied this, still it was a fact for the jury. They were the judges of the credibility of the witnesses who testified pro and con in regard to this matter, and the jury decided the question adversely to him. If he wrote the article, as he admitted to the witness who testified to that fact, be would be responsible, under the facts of this case. With reference to the remarks of counsel for the State in the closing argument, which were excepted to by appellant's counsel — appellant having taken the stand as a witness on his own behalf — we think the inference or deduction drawn by counsel for the State was legitimate. The judgment is affirmed.
Affirmed.
[NOTE. — Appellant's motion for rehearing, filed December 6, 1897, was overruled without a written opinion. — Reporter.] *Page 370